Filed November 20, 2006


No. 1-05-1263

FRANCESCA DETRANA,                                           )       Appeal from the
                                                             )       Circuit Court of
                       Plaintiff-Appellant,                  )       Cook County.
                                                             )
     v.                                                      )
                                                             )
JERRY SUCH and SERIFA SUCH,                                  )
                                                             )
                       Defendants-Appellees                  )
                                                             )
(Berton N. Ring,                                             )       Honorable
                                                             )       Joyce Marie Murphy Gorman,
                       Appellant).                           )       Judge Presiding.


     JUSTICE ROBERT E. GORDON delivered the opinion of the court:

     In this landlord-tenant dispute, plaintiff Francesca Detrana

appeals from an order of the circuit court entering partial summary

judgment in defendants' favor on the issue of "ownership," and an

order (following a bench trial) imposing Supreme Court Rule 137

sanctions (155 Ill. 2d R. 137) against plaintiff's attorney.                            At

trial, the trial court ruled that, pursuant to section 5-12-020(a)

of the City of Chicago Residential Landlord and Tenant Ordinance

(RLTO) (Chicago Municipal Code §5-12-020(a) (2004)), the subject

building coowned by defendants Jerry and Serifa Such and Serifa's

father, Nasrulla Murtus,1 was exempted from the operation of the

     1
         Murtus, who died prior to trial, was not named as a defendant in this case.
1-05-1263

RLTO because it was "owner-occupied."      The court further denied

plaintiff’s request for sanctions against defendants and their

counsel.    There was no report of proceedings or bystanders report

filed in this matter.   However, in reading the record in this case

together with the briefs of both parties, this court concludes that

it can determine the issues in this appeal.       We find that the

record is sufficiently complete to allow us to consider the merits

of the arguments raised.   Robles v. Chicago Transit Authority, 235
Ill. App. 3d 121, 601 N.E.2d 869 (1992).

     On appeal, plaintiff contends: (1) the term "owner-occupied,"

as used in the RLTO, should apply only to titleholders who maintain

a measure of control over the premises; (2) even if this court

finds that bare legal title constitutes ownership within the

meaning of the RLTO, summary judgment in favor of defendants was

improper because genuine issues of material fact existed regarding

whether defendants waived the RLTO exemption and whether Murtus'

occupancy was designed to avoid application of the RLTO; and (3)

plaintiff presented an objectively reasonable argument regarding

the definition of "ownership" as incorporating an element of

control, thereby precluding imposition of Supreme Court Rule 137

sanctions (155 Ill. 2d R. 137) against his attorney, Berton Ring.

We affirm in part and reverse in part.


                         STATEMENT OF FACTS

                                  2
1-05-1263

     Plaintiff entered into a lease on June 5, 1999, "for apartment

unit #3" located at 1246 West Altgeld in Chicago.   The monthly rent

was $1,525 and the security deposit was $2,287.50.      Serifa Such

was listed as the lessor.     The expiration date of the lease was

June 30, 2000.    Plaintiff renewed the lease on June 30, 2000, with

the rent listed as $1,600 and the security deposit $2,362.50.

Plaintiff moved out of the premises prior to June 27, 2001, having

"paid all the rents to Serifa through June 30, 2001."     On August

15, 2001, Serifa sent plaintiff a list of deductions against

plaintiff’s security deposit plus the balance of the deposit

($1,077.54), "together with the receipts," explaining the deduction

of $116.25 for two late charges, and giving credit for two years of

interest on the deposit.

     On October 22, 2001, plaintiff filed a four-count complaint

against defendants.     Counts I, II and IV were based on claims

under the RLTO.     Count III was based on breach of contract for

mishandling her security deposit. Plaintiff further alleged in her

complaint that the "subject *** building contains two units, is not

owner occupied and is subject to the [RLTO]."

     On January 8, 2003, defendants filed a motion for partial

summary judgment on counts I, II and IV of plaintiff's complaint,

arguing that the RLTO was inapplicable to the property because

Murtus, one of the titleholders, resided in the basement apartment,


                                  3
1-05-1263

thereby excluding the building from operation of the RLTO pursuant

to section 5-12-020 of the RLTO.             Defendants attached, in support

of their motion, the quitclaim deed by which Murtus conveyed title

to     the   building   to    himself,       Serifa,   and        Jerry;     Serifa's

supplemental and second supplemental affidavits; and a portion of

Serifa’s deposition.          In her affidavits, Serifa averred that:

Murtus had resided in and occupied the premises for approximately

37 years; during plaintiff’s tenancy, the basement apartment was

occupied by Murtus and, at times, by his grandson, Adam; and Murtus

was 78 years old in 1999 and was absent from his basement apartment

approximately two or three weeks out of the entire year due to

medical treatments.     In her deposition, Serifa testified that:                 at

times from 1999 to 2001, when Murtus was ill, he would stay with

defendants for short periods of time, but then would return to his

home at the 1246 West Altgeld building; and Murtus’ furniture,

furnishings and clothing were at the Altgeld building.                     Defendants

further argued that plaintiff's affidavit, which they attached,

"does not state that Nasrulla Murtus did not occupy the subject

property *** from 1999-2001," and that plaintiff admitted in the

affidavit     that   Murtus    received       his   mail     at     the    property.

Defendants further argued that plaintiff's affidavit simply stated

that    plaintiff    never    saw,   communicated      with       or   met   Murtus.

Defendants explained this fact throughout Serifa's deposition, in


                                         4
1-05-1263

which Serifa testified that Murtus was very ill and a private

person.     Defendants   further   explained,     pursuant      to   Serifa's

supplemental and second supplemental affidavits, that the reason

plaintiff never saw Murtus, but did see Adam, was that Adam went to

work every day, while Murtus was retired and stayed at home.

Lastly, defendants maintained that because plaintiff was working

nights and sleeping during the day, she could not have personal

knowledge of Murtus' whereabouts and activities.

     Plaintiff   filed    a   memorandum    of   law   in    opposition    to

defendants' motion for partial summary judgment.            Plaintiff argued

that a question of fact existed as to whether Murtus occupied the

basement apartment.      Plaintiff maintained that Serifa was lying

about Murtus' occupancy, based on the fact that the basement

apartment did not have electric service or direct heat, and Murtus

lived there without a telephone.        Plaintiff further argued that a

"letter" from defendants to plaintiff, showing a deduction for

interest on plaintiff's security deposit for her two-year tenancy

pursuant to the RLTO, was evidence that Serifa "treated the RLTO as

applying" to the property, and "the purported applicability of the

'owner-occupied' exemption [was] a convenient fabrication concocted

after suit was commenced." (Emphases in original.)

     Plaintiff also argued that, although Murtus was a titleholder,

he could not be deemed an owner for purposes of the owner-occupied


                                    5
1-05-1263

exemption because he did nothing concerning the management of the

building and kept his "ownership" secret.                Plaintiff maintained

that the thrust of the RLTO is to ensure the proper treatment of

tenants by landlords and that this purpose is not applicable where

the party has no control over the status of the tenants' rights.

     In    opposition,    plaintiff       presented     her    affidavit,    which

included her averment that she never saw Murtus in the building and

that the basement apartment was unoccupied (except by Adam for two

or three months) during her tenancy.                Plaintiff also relied on

Serifa's deposition testimony regarding the facts that the basement

unit did not have its own direct heating, electricity or telephone

service to the apartment.

     The trial court granted partial summary judgment on the issue

of ownership, finding that Murtus was a titleholder, but denied the

motion on the issue of occupancy, finding that competing deposition

testimony sufficiently created a factual dispute.

     A    trial   was   conducted    on       plaintiff’s     complaint   and,    on

November 3, 2002, the trial court entered judgment in favor of

defendants and against plaintiff on the RLTO counts, finding that

the RLTO did not apply because the building was "owner-occupied" by

Murtus.     The   trial   court     also      entered   judgment    in    favor   of

plaintiff on her breach of contract claim regarding her security

deposit.    Defendants tendered payment of the judgment against them


                                          6
1-05-1263

to plaintiff, but plaintiff’s counsel refused to accept it.

      Defendants then filed a petition for Supreme Court Rule 137

sanctions against Berton N. Ring, plaintiff1-05-1263

would be filing a trial memorandum in support of plaintiff's

argument on "ownership" but, in fact, plaintiff's "Trial Memorandum

of Law on Owner Occupancy," in the court’s view, contained lengthy

"disjointed"      arguments       on    the       issue       of    "occupancy,"       not

"ownership."       The    trial    court         further      ruled,     however,   that

plaintiff had a right to otherwise make arguments on the issue of

"occupancy" and did not impose sanctions for that.

      The court also denied plaintiff’s petition for attorney fees,

and imposed sanctions, on its own initiative, against Ring for

filing a Supreme Court Rule 137 petition against defendants.                           The

court found that the petition was not wellgrounded in supportive

facts, it was not warranted by existing law, and it was filed for

an   improper   purpose:    harassment           and     to   increase    the   cost    of

litigation.     The court also granted defendants leave to file a

petition for reasonable expenses and attorney fees incurred because

of the filing of the improper pleading.                   This appeal followed.


                                       ANALYSIS

                  I.     RLTO Section 5-12-020 Exclusion

      Plaintiff    argues     that      in       order    for      the   owner-occupied

exclusion under section 5-12-020 to apply to a building containing

six units or less, the "owner" must exercise control over the

property that is to be excluded. Plaintiff bases his contention on

his interpretation of the RLTO definition of "owner" as a person

                                             8
1-05-1263

"in whom is vested all or part of the legal title to property, or

all or part of the beneficial ownership and a right to present use

and enjoyment of the premises."      Chicago Municipal Code §5-12-

030(c) (2004).    Plaintiff claims that the words "right to present

use and enjoyment of the premises" mean "control of the subject ***

property and enjoying the benefits of ownership, such as the right

to receive income."    To find otherwise, plaintiff argues, would

result in every six-flat landlord in Chicago simply deeding a

nominal title interest to a tenant without any real ownership

rights, thus circumventing the RLTO's requirements.      Plaintiff

further maintains that his construction of the term "owner" to

include an element of control is consistent with the purpose and

policy of the RLTO to protect tenants and serve the goal of better

housing.    Plaintiff concludes that Murtus could not be deemed an

owner based on his status as a titleholder because his daughter and

her husband maintained exclusive control in managing the property

and receiving the income and benefits of the refinancing of the

property.

     Defendants contend that the definition of "owner" in the RLTO

is clear and unambiguous. Defendants argue that plaintiff seeks to

add a term not intended by the city council.

     Statutory construction raises questions of law and, therefore,

our review is de novo.   Allen v. Lin, 356 Ill. App. 3d 405, 411,


                                 9
1-05-1263

826 N.E.2d 1064 (2005).     In interpreting a statute,      "'the primary

rule, to which all other rules are subordinate, is to ascertain and

give effect to the true intent of the legislature.’" Meyer v.

Cohen, 260 Ill. App. 3d 351, 356 (1993), quoting Kraft, Inc. v.

Edgar, 138 Ill. 2d 178, 189 (1990).

            "Our inquiry begins with the language of the

            statute, but it also entails consideration of

            'the reason and the necessity for the law, the

            evils to be remedied, and the objects and

            purposes   to   be   obtained.'   [Citation.]   The

            intent of the legislature is best evidenced by

            the language of the statute, and where the

            enactment is clear and unambiguous, we are not

            at liberty to depart from its plain meaning.

            [Citation.] However, statutes are also to be

            construed in a manner which avoids absurd or

            unjust results ***."     Meyer, 260 Ill. App. 3d

            at 356.

The language of a statute must be given its plain and ordinary

meaning and "[t]he dictionary can be used to ascertain the ordinary

and popular meaning of words." Stein v. Chicago Park District, 323
Ill. App. 3d 574, 577 (2001).

     The stated purpose of the RLTO is "to establish the rights and


                                     10
1-05-1263

obligations of the landlord and the tenant in the rental of

dwelling units, and to encourage the landlord and the tenant to

maintain and improve the quality of housing" in the City of

Chicago.    Chicago Municipal Code §5-12-010 (2004).         Section 5-

12-020 of the RLTO provides:     "Dwelling units in owner-occupied

buildings containing six units or less" shall be excepted from

application of the RLTO.    Chicago Municipal Code §5-12-020(2004).

Section 5-12-030(c)) defines "owner" as a person

            "in whom is vested all or part of the legal

            title to property, or all or part of the

            beneficial ownership and a right to present

            use and enjoyment of the premises."    Chicago

            Municipal Code §5-12-030(c)) (2004.)

Black's Law Dictionary defines "owner" as "[o]ne who has the right

to possess, use, and convey something."       Black's Law Dictionary

1130 (7th ed. 1999).   "Ownership" is defined as "[t]he collection

of rights allowing one to use and enjoy property, including the

right to convey it to others.         Ownership implies the right to

possess a thing, regardless of any actual or constructive control."

(Emphasis added.)    Black's Law Dictionary 1131 (7th ed. 1999).

     Plaintiff here essentially interprets "owner-occupied" as

"owner-occupier-controlled."     Plaintiff claims that Murtus, at

best, was only a "fractional 'titleholder' " of the property, since


                                 11
1-05-1263

he did not manage or collect any income from it.                     However, the

RLTO's definition allows for such an owner’s "fractional" interest

by providing that an owner is a person with "all or part of the

legal title to property, or all or part of the beneficial ownership

and   a   right   to   present     use   and   enjoyment   of   the       premises."

(Emphases added.)        Chicago Municipal Code §5-12-030(c)) (2004).

Even with a "fractional interest," as plaintiff argues,                      Murtus

clearly had a right to possession of the property: he was a

titleholder and, as the trial court determined, therefore an owner.

He had use of the property: he rented out two units and occupied

the third.        He had the right to convey the property and, in

accordance with this right, he quit-claimed the property to himself

and his daughter and her husband.              That Murtus chose to exercise

all these rights in a manner apparently inconsistent with other

owners is of no consequence.              The fact is that Murtus, as a

titleholder/owner, possessed all the rights of an owner and had the

legal right to exercise his rights as he saw fit, whether through

his personal control or through delegation of that control, as

here,     by   instructions   to    defendants     pursuant     to    a    power   of

attorney.

      We also find, with respect to plaintiff's claim that present

use and enjoyment implies requiring, and exercising, control over

the property, that this was not the intention of the city council.


                                         12
1-05-1263

In Meyer    v. Cohen, 260 Ill. App. 3d 351, 632 N.E.2d 22 (1993), a

case analogous to the case at bar, the defendant owned an eight-

unit building at the time the plaintiff signed a lease for one of

the units.    Three other units (including the apartment where the

defendant lived) were occupied. Upon later terminating her lease,

the plaintiff filed a complaint against the defendant, claiming

that the defendant failed to comply with the RLTO in returning her

security deposit. The trial court ruled in favor of the plaintiff,

and the defendant appealed.

      On appeal, the defendant in Meyer argued that the RLTO was

inapplicable to her building because it was owner-occupied and

contained six or less units.         The defendant further argued that in

order for the RLTO to apply, a "dwelling unit" must "actually, not

possibly" be occupied at the time a lease is signed, and only four

of   the   seven   available    units   were       occupied   at    the   time   the

plaintiff signed her lease. In rejecting the defendant’s argument,

the Meyer court stated that her

            "'actual   occupancy’       interpretation        clearly

            contradicts one of the city council’s express

            purposes   for     enacting      the    ordinance:      'to

            establish the rights and obligations of the

            landlord   and     the   tenant    in    the   rental    of

            dwelling units.’ ***         [Citation.] Were we to


                                        13
1-05-1263

            adopt [the defendant’s] construction of the

            ordinance, landlords would be unsure whether

            they are subject to the provisions of the

            ordinance, as its applicability would depend

            on how many units were being occupied or how

            many leases were in effect at the time a lease

            was signed, thus controverting the express

            purpose of the statute, i.e., to fix more

            clearly     the    rights   and    obligations      which

            landlords    and    tenants      have   vis-a-vis    each

            other."     Meyer, 260 Ill. App. 3d at 356.

The Meyer court further stated that the defendant’s construction

would lead to the result that a landlord would be subject to the

RLTO regarding some tenants, but not others, depending upon the

number of units occupied when a lease was signed.                   Similarly,

tenants in the same building would be afforded different rights and

responsibilities under the law based on the time they signed their

leases, which the city council could not have intended.                 The Meyer

court therefore held that the defendant was subject to the RLTO,

and it was of no import that four of the seven inhabitable units

were occupied when the plaintiff signed her lease.

     In the case at bar, a construction of the definition of

"owner" to include the element of control could lead to a result


                                        14
1-05-1263

that was not intended by the city council. For example, landlords’

and tenants’ rights and obligations could be subject to continual

changes, contrary to the purpose of the RLTO to make them more

clearly fixed. Specifically, those rights and obligations would be

subject to a determination of what constitutes a sufficient degree

of control, the time during which the control must be exercised or

not exercised, and whether partial or continuous exercise of the

control was required during a lease.                 Further, all of these

considerations would depend upon whether the owner remained the

same or, if the property were sold to another, whether the new

property owner exercised control of the property in the same manner

as the previous owner during his tenants' leases.                  Clearly, the

obligations and rights of landlords and tenants could never be

clearly fixed, since a particular owner’s control would be at issue

each time a tenant signed a lease, a fact of which an ultimate

tenant may not have notice.

     Moreover,    the   fact    that    Murtus,    pursuant   to   a   power   of

attorney to defendants, allowed defendants to manage and receive

income from the property does not conflict with the purpose of the

RLTO,   which    allows   for     the        owner-occupied   exclusion    from

application of the RLTO.        The fact that Murtus did not claim the

income from the property, and defendants did, has no relevance to

the issue of whether Murtus was an owner, since, like the term


                                        15
1-05-1263

"control," which is not a term in the RLTO definition of "owner,"

there simply is no requirement in the definition that an owner

exercise his right to receive all or part or any of the income from

the property.

       We find that the RLTO definition of "owner" is clear and

unambiguous.      Thus, there is no need to consider how that term has

been interpreted in the cases relied upon by plaintiff.                 We note

only that those cases, both from Illinois and other jurisdictions,

are distinguishable or did not involve the RLTO but, rather, the

Animal Control Act, the Liquor Control Act, the Structural Work

Act, and the Property Tax Code where the term "owner" had no fixed

meaning.

                   II.    Partial Summary Judgment Order

       Plaintiff argues that even if this court finds that bare legal

title constitutes ownership within the meaning of the RLTO, summary

judgment in favor of defendants was improper because genuine issues

of material fact existed regarding whether defendant waived the

RLTO   exemption    and    whether   Murtus’    claimed   occupancy     of   the

premises    was    designed    to    avoid     application   of   the     RLTO.

Plaintiff’s arguments are misplaced.              The trial court granted

partial summary judgment by ruling on ownership only.             The issues

of waiver and whether the property was owner-occupied as intended

by the ordinance were questions of fact that should have been part


                                      16
1-05-1263

of the evidence at trial.                  The trial court did not grant summary

judgment on those issues.                  As previously indicated, no report of

proceedings or bystanders report at trial was part of the record in

this case.          The burden is on the appellant to present a record of

sufficient completeness in order to question the evidence on issues

raised at trial (Robles, 235 Ill. App. 3d at 126), and appellants

in the case at bar failed to do so on the issues of waiver and

whether Murtus’ claimed occupancy of the premises was designed to

avoid application of the RLTO.

       We also note that, in addition to failing to provide a report

of proceedings at trial, plaintiff did not include the transcript

of proceedings on defendants’ motion for summary judgment.2

       Since we do not know what occurred at trial, we cannot make

any determination as to any of the court’s findings at trial.                                       We

therefore must presume that the court properly decided the issues.

See Webster v. Hartman, 195 Ill. 2d 426, 432, 749 N.E.2d 958 (2001)

("the appellant has the burden to present a sufficiently complete

record" and, "absent a record, 'it [is] presumed that the order



       2
           Plaintiff argues that this court can determine all issues on appeal from the trial

court1-05-1263

entered by the trial court [is] in conformity with the law and had

a sufficient factual basis.’ [Citation.]").      Webster, 195 Ill. 2d

at 432.   In addition, appellant does not claim any trial errors in

this appeal concerning waiver or the avoidance of application of

the RTLO.

                            III.   Sanctions

            A.   Defendants’ Motion for Rule 137 Sanctions

     Ring contends that he presented an objectively reasonable

argument as to why the definition of ownership incorporates an

element of control and, therefore, the trial court abused its

discretion in sanctioning him pursuant to Supreme Court Rule 137.

(155 Ill. 2d R. 137).

     Supreme Court Rule 137 provides in relevant part:

            "The signature of an attorney or party

            constitutes a certificate by him that he has

            read the pleading, motion or other paper;

            that to the best of his knowledge,

            information, and belief formed after

            reasonable inquiry it is well grounded in

            fact and is warranted by existing law or a

            good-faith argument for the extension,

            modification, or reversal of existing law,

            and that it is not interposed for any


                                   18
1-05-1263

            improper purpose, such as to harass or to

            cause unnecessary delay or needless increase

            in the cost of litigation."   155 Ill. 2d R.

            137.

     "A determination of whether to grant a party’s motion for

sanctions is a matter committed to the sound discretion of the

trial court. [Citation.] The trial court’s decision will not be

disturbed on appeal absent an abuse of discretion."        Peterson

v. Randhava, 313 Ill. App. 3d 1, 14, 729 N.E.2d 75 (2000).     We

consider the following factors on review: "(1) whether the trial

court made an informed ruling; (2) whether the court based its

ruling on valid reasons that fit the case; and (3) whether the

trial court’s ruling followed logically from the application of

the reasons stated to the particular circumstances of the case."

Peterson, 313 Ill. App. 3d at 14.

     While the trial court determined that a titleholder was an

owner for purposes of the RLTO, the court further stated that

Ring had the right to pursue the occupancy issue.     However, the

trial court nonetheless found sanctionable Ring’s repeated

allegations that Murtus, although a titleholder, was not an

"owner" for purposes of the RLTO.     We disagree with the court’s

finding.    The issue of ownership, according to Ring, included a

determination of whether Murtus occupied the premises, along with


                                 19
1-05-1263

being a titleholder.   Ring’s argument, therefore, was a legal

one, even if the trial court was disposed to reject it because of

the court’s prior ruling that Murtus was a titleholder and

therefore an owner of the property.    In light of the trial

court’s holding, Ring’s repeated arguments to the contrary were

merely his disagreement with the court’s decision throughout the

proceedings, which went to the ultimate decision to be made by

the trial court, which itself was subject to a determination by

reviewing courts.

     We further observe that plaintiff did not dispute that

Murtus was a titleholder or owner, but rather whether Murtus was

an "owner" for purposes of the RLTO’s "owner-occupied" provision.

Additionally, no case law existed regarding the interpretation of

"owner-occupied" under the RLTO, which plaintiff maintained

included an element of control.    We do not find plaintiff’s

argument without merit, particularly in light of the fact that,

prior to the trial court’s ruling, another term of the RLTO had

been challenged, requiring a reviewing court to interpret that

term.   Meyer, 260 Ill. App. 3d at 356-58 (on appeal, the

defendant’s interpretation of the meaning of the term "dwelling

unit" under the RLTO was rejected).

     Here, the trial court found that Ring’s repeated arguments,

challenging Murtus’ ownership based on the fact that he was a


                                  20
1-05-1263

titleholder, were sanctionable.    The trial court chose not to

accept plaintiff’s argument that Murtus could be an owner within

the meaning of "owner-occupied" in the RLTO only if he also

exercised control over the property.    Nevertheless, as stated

above, Ring’s contentions on this issue were proper legal

arguments, in light of the fact that no case law existed on this

issue.   Accordingly, we find that the trial court abused its

discretion in sanctioning Ring on this issue.

     In light of our disposition above, we also find that the

trial court abused its discretion in sanctioning Ring, pursuant

to defendants' allegations 8 and 9, for pursuing this argument in

plaintiff’s memorandum in opposition to defendants’ motion for

summary judgment and plaintiff’s trial memorandum on owner

occupancy.

                    B.    Sanctions Against Ring

     We also find that the trial court abused its discretion in

imposing, on its own initiative, Rule 137 sanctions against Ring

for filing his petition for attorney fees, which included

allegations pertaining to the security deposit with respect to

the RLTO provisions.     The focus for the trial court’s imposition

of sanctions was plaintiff’s allegation that defendants falsely

answered (in the negative) the question of whether they

commingled the security deposit in violation of the RLTO.    The


                                  21
1-05-1263

court reasoned that there was no need for defendants to admit

that they commingled the security deposit when they believed the

RLTO did not apply.   Ring, in his brief before this court,

contends that instead of denying this allegation, defendants

could have properly admitted to commingling and to not paying

interest on a timely basis and still could have raised the owner-

occupied exemption as a defense.     In any event, the court stated

that the allegations as a whole were not well-grounded in

supportive facts and were not warranted by existing law, and the

petition was filed for an improper purpose: harassment and to

increase the cost of litigation.     We observe, however, that,

again, Ring’s allegations turned on his understanding of the RLTO

and what constituted an "owner-occupied" exemption.     We therefore

find that it was an abuse of discretion for the trial court to

impose sanctions for the filing of plaintiff’s petition for

attorney fees.

                            CONCLUSION

     For the reasons stated, we affirm the circuit court’s

judgment in part, finding that the RLTO did not apply to

defendants’ property because the owner-occupied exemption in

section 5-12-020 was applicable, and we reverse the judgment of

sanctions against plaintiff1-05-1263

    CAHILL and GARCIA, JJ., concur.




                              23